SCHEB, Acting Chief Judge.
Defendant was convicted and sentenced for attempted sexual battery of a child under the age of eleven and for handling and fondling of a child under the age of fourteen. He was sentenced to concurrent thirty-year terms of imprisonment, and the court retained jurisdiction for a period of ten years on each charge. On appeal defendant’s only challenge is to his sentences.
The offense of handling and fondling a child under the age of fourteen is a second-degree felony, section 800.04, Florida Statutes (1983), and is punishable by a maximum sentence of fifteen years imprisonment. § 775.082(3)(c). Therefore, we vacate defendant’s thirty-year sentence for the handling and fondling charge and remand to the trial court for correction of that sentence. We also strike the retention of jurisdiction on the handling and fondling charge. Section 947.16(3) limits the trial court’s retention of jurisdiction to “the first one-third of the maximum sentence imposed.” See Martin v. State, 452 So.2d 938 (Fla. 2d DCA 1984). We otherwise affirm each of defendant’s convictions and his sentence on the attempted sexual battery charge.
LEHAN and FRANK, JJ., concur.